Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00715-CV

                                     Kenneth J. THOMAS,
                                          Appellant

                                                v.

                                  ARRIBA APARTMENTS,
                                        Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV04988
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        On January 18, 2019, we struck appellant’s original brief because it failed to comply with
the briefing rules in the Texas Rules of Appellate Procedure and ordered appellant to file an
amended brief correcting the deficiencies. See TEX. R. APP. P. 38.1. On March 15, 2019,
appellant filed an amended brief. Appellant’s amended brief does not correct all the deficiencies
in his original brief. For example, appellant’s amended brief lacks a proper statement of the
issues presented setting out the errors allegedly committed by the trial court, a proper statement
of facts with record references, and legal argument that includes appropriate citations to
authorities and the appellate record. See id. The brief also lacks proof of service on appellee’s
counsel. See id. R. 9.5(d). Notwithstanding these deficiencies, we will not strike appellant’s
amended brief and will not order appellant to file a second amended brief. However, appellant is
advised that because of some of the deficiencies in his amended brief we may ultimately
conclude that appellant has waived his appellate complaints due to inadequate briefing. See Lott
v. First Bank, No. 04-13-00311-CV, 2014 WL 4922896, at *4 (Tex. App.—San Antonio Oct. 14,
2014, no pet.) (holding the appellant waived any appellate complaint by failing to comply with
the briefing rules set out in Rule 38.1 of the Texas Rules of Appellate Procedure).

       The clerk of this court is directed to send a copy of appellant’s amended brief to
appellee’s counsel. Appellee’s brief is due on April 15, 2019.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court